               Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 1 of 12                                          FILED
                                                                                                              2019 Nov-21 PM 03:04
                                                                                                              U.S. DISTRICT COURT
                                                                                                                  N.D. OF ALABAMA


                                UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     WESTERN DIVISION
    GREAT AMERICAN ALLIANCE                               }
    COMPANY,                                              }
                                                          }
                 Plaintiff,                               }
                                                          }       Case No.: 7:19-CV-1026-RDP
    v.                                                    }
                                                          }
    BRAVO FOOD SERVICE LLC, et al.,                       }
                                                          }
                 Defendants.                              }


                                       MEMORANDUM OPINION

              This matter is before the court on Cahaba Valley Health Services, Inc.’s Motion to Dismiss.

(Doc. # 6). The Motion has been fully briefed (see Docs. # 6, 10) and is ripe for review. For the

reasons stated below, Defendant’s Motion is due to be denied.

         I.      Background

              This action arises out of a state court case, Cahaba Valley Health Services v. Jackson

Business, LLC, et al., Case No. CV 2013-900049, which was filed on June 28, 2013. The plaintiff

in that case -- Cahaba Valley Health Services (“Cahaba”) -- asserted state law claims against Bravo

Food Service LLC (“Bravo”). (Doc. # 1 at 8-9, ¶¶ 16-17).1

              On March 23, 2019, the jury in that case returned a verdict in favor of Cahaba Valley

Health Services. (Id. ¶ 20). The state court entered judgment against Bravo Food Service LLC on

three counts (see id. ¶¶ 20-22), and awarded Cahaba damages in the amount of $850,000.2


1
 When the court cites to a specific page number in a document, the page number corresponds to the court-filed page
number, not the page number of the actual document.
2
 In the underlying state-court lawsuit, there were two defendants: Bravo Food Service LLC and Jackson Business,
LLC. The jury returned a verdict in favor of Cahaba against both defendants. The total amount assessed against Bravo
was $850,000. The total amount assessed against Jackson Business, LLC was $975,000. (Doc. # 6-2 at 1-2).


                                                              1
          Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 2 of 12



         Plaintiff in this case, Great American Alliance Company (“Great American”), insures

Bravo under a SAFEPAK Business Owners Insurance policy. (Id. at 3). Under the terms of the

policy, Great American agreed to:

         pay those sums that the Insured becomes legally obligated to pay as damages
         because of “bodily injury,” “property damage,” or “personal and advertising injury”
         to which this insurance applies. We will have the right and duty to defend the
         Insured against any “suit” seeking those damages. However, we will have no duty
         to defend the Insured against any “suit” seeking damages for “bodily injury,”
         “property damage,” or “personal and advertising injury” to which this insurance
         does not apply. We may at our discretion, investigate any “occurrence” or offense
         and settle any claim or “suit” that may result.

(Id. at 82).

         On July 1, 2019, Great American filed this case seeking a declaratory judgment that it owes

neither a defense nor indemnity to Bravo. (Doc. # 1). Great American argues it does not owe

coverage because: (1) under the relevant terms of the insurance policy, pure economic loss is

outside of the policy’s terms;3 and (2) there is no coverage under the Policy for the state-court jury

verdict against Bravo. (Id. at 10-11, ¶¶ 25, 32).

         On July 25, 2019, Cahaba filed its own declaratory judgment action against Great

American in state court alleging that Great American “owes Bravo Foods full coverage for the

underlying verdict,” which Cahaba is entitled to. (Doc. # 10-2 at 11). Great American removed the

action to this court on July 30, 2019. (Doc. # 10-2 at 2). On September 20, 2019, this court granted

Great American’s Motion for Realignment of the Parties and Motion to Consolidate. (Doc. # 15).

Cahaba’s state-court declaratory judgment action was consolidated with Great American’s

declaratory action. This court properly has subject-matter jurisdiction over the parties, and both

declaratory judgment actions are before the court.


3
 Specifically, Plaintiff argues that it has “no duty to defend and no duty to indemnify Bravo for conduct that does not
constitute ‘property damage’ caused by an ‘occurrence’ as those terms are defined in the policy.” (Doc. # 1 at 10, 24).


                                                               2
          Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 3 of 12



         On July 20, 2019, Cahaba, which stands in Bravo’s shoes in this action, filed its Motion to

Dismiss Great American’s declaratory judgment, arguing that (1) the claim for declaratory

judgment is barred by Alabama’s six-year statute of limitations for breach-of-contract claims, and

(2) the pendency of the underlying state court action in Bibb County Circuit Court warrants

dismissal. (Doc. # 6 at 3-4).

   II.      Standard of Review

         The Federal Rules of Civil Procedure require that a complaint provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, the complaint must include enough facts “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain nothing more

than “a formulaic recitation of the elements of a cause of action” do not meet Rule 8 standards,

nor do pleadings suffice that are based merely upon “labels and conclusions” or “naked

assertion[s]” without supporting factual allegations. Id. at 555, 557. In deciding a Rule 12(b)(6)

motion to dismiss, courts view the allegations in the complaint in the light most favorable to the

non-moving party. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007).

         To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a ‘probability requirement,’” the complaint must demonstrate

“more than a sheer possibility that a defendant has acted unlawfully.” Id. A plausible claim for

relief requires “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence” to support the claim. Twombly, 550 U.S. at 556.



                                                     3
           Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 4 of 12



          In considering a motion to dismiss, a court should “1) eliminate any allegations in the

complaint that are merely legal conclusions; and 2) where there are well-pleaded factual

allegations, ‘assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.’” Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. Appx. 136, 138

(11th Cir. 2011) (unpublished) (quoting Am. Dental Assn. v. Cigna Corp., 605 F.3d 1283, 1290

(11th Cir. 2010)). That task is context specific and, to survive the motion, the allegations must

permit the court based on its “judicial experience and common sense . . . to infer more than the

mere possibility of misconduct.” Iqbal, 556 U.S. at 679. If the court determines that well-pleaded

facts, accepted as true, do not state a claim that is plausible, the claims are due to be dismissed.

Twombly, 550 U.S. at 570.

   III.      Analysis

          Cahaba advances two arguments as to why Great American’s claim for declaratory

judgment should be dismissed: (1) the action is barred by Alabama’s six-year statute of limitations

for breach-of-contract claims; and (2) the court should abstain because the underlying action is

pending in state court and not final. (Doc. # 6 at 3). The court addresses each argument, in turn,

and concludes that Cahaba’s Motion is due to be denied.

          A. Great American’s Claim for Declaratory Judgment Is Not Barred by a Statute of
             Limitations

          Cahaba contends that Great American’s claim for declaratory judgment is barred by the

six-year statute of limitations applicable to contract actions. Great American asserts that it is not

claiming breach of contract, and, further, it did not breach any contractual obligation to Bravo

because it “honored its obligations to Bravo by undertaking Bravo’s defense” in the state-court

lawsuit. (Doc. # 1 at 9, ¶ 19). The court agrees with Great American.




                                                     4
           Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 5 of 12



         An insurer’s claim seeking a declaration of rights is not one for breach of contract.4

“Alabama’s declaratory judgment act provides that “[a] contract may be construed [in a declaratory

judgment action] either before or after there has been a breach[.]” VanLoock v. Curran, 489 So.

2d 525, 531 (Ala. 1986) (citing Ala. Code § 6–6–224). “The purpose behind the Declaratory

Judgment Act is to afford a[ ] form of relief from uncertainty and insecurity with respect to rights,

status, and other legal relations. . . . [I]t permits actual controversies to be settled before they ripen

into violations of law or a breach of contractual duty.” Eisenberg v. Standard Ins. Co., 2009 WL

3667086, at *2 (S.D. Fla. Oct. 26, 2009).

         In such a situation, the statute of limitations for breach of contract begins to run “at the

time of breach even if no actual damage is sustained.” Ex parte Stonebrook Dev., L.L.C., 854 So.

2d 584, 588 (Ala. 2003) (citation omitted). “[I]n an action seeking indemnification the limitations

period does not begin to run until liability has become fixed.” Am. Commercial Barge Line Co. v

Roush, 793 So. 2d 726, 729 (Ala. 2000); see also Ex parte Stonebrook, 854 So. 2d at 588 (holding

that the cause of action did not accrue “until a judgment in favor of [the plaintiff] was entered

against [the defendant]. . . . [At that point, the defendant] suffered actual damage.”).




4
 There is no contract breach alleged in the complaint. However, even if Great American’s complaint alleged a breach
of contract (and, to be clear, it does not), Cahaba’s argument that the claim is untimely is still without merit. Under
Ala. Code § 6–2–34(9), “[a]ctions upon any simple contract” must be commenced within six years. Generally, in order
to bring a breach of contract claim, the parties must be in contractual privity with one another. Dunning v. New England
Life Ins. Co., 890 So. 2d 92, 97 (Ala. 2003) (“It is well-settled law that ‘one not a party to, or in privity with a contract,
cannot sue for its breach.’”) (citation omitted). However, under Alabama Code § 27–23–2:

     Upon the recovery of a final judgment against any person, firm, or corporation by any person . . . for loss
     or damage on account of . . . loss or damage to property, if the defendant in such action was insured against
     the loss or damage at the time when the right of action arose, the judgment creditor shall be entitled to have
     the insurance money provided for in the contract of insurance between the insurer and the defendant applied
     to the satisfaction of the judgment, and if the judgment is not satisfied within 30 days after the date when
     it is entered, the judgment creditor may proceed against the defendant and the insurer to reach and apply
     the insurance money to the satisfaction of the judgment.

Therefore, Alabama law allows for a third-party who was injured by the insured to directly sue the insurer for his or
her damages.

                                                                   5
           Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 6 of 12



         Here, Cahaba argues that Great American’s cause of action (i.e., its ability to bring an

action for declaratory judgment) began to run when the initial state-court complaint was filed—on

June 27, 2013. (Doc. # 6 at 4). Cahaba cites no authority for this proposition, and its argument is

without merit.5 Under the correct legal analysis, the statute of limitations on Great American’s

declaratory judgment action did not begin to run until, at the earliest, the date that the jury entered

its verdict in favor of Cahaba—on March 23, 2019.6 (Doc. # 6-1 at 2); see Tower Grp. Companies

v. Ozark Housing Dev’t Inc., 984 F. Supp. 2d 1193, 1199 n.5 (M.D. Ala. 2013) (“Under Alabama

law, the relevant statute of limitations period does not begin to run in an indemnification action

until the insured is found liable.”). Great American filed this action approximately four months

after the jury rendered its verdict. Therefore, Great American clearly filed its complaint within the

applicable statute of limitations.

         B. Great American’s Claim for Declaratory Relief Is Ripe as to Its Duty to Defend
            but Not Ripe as to Its Duty to Indemnify

         Great American seeks to have its duties and obligations determined by the court to avoid

any potential action for breach of contract. In other words, Great American wishes to avoid any

claim for breach of contract by seeking a declaration of its rights and responsibilities under the

insurance policy. See Privilege Underwriters Reciprocal Exch. v. Grayson, 226 So. 3d 653, 658

(Ala. 2016) (noting that “[t]he courts in this State have routinely entertained declaratory-judgment

actions filed by insurance companies seeking a determination regarding their rights and obligations



5
 But, even if the six-year statute of limitations applied and began to run on the date Great American was given notice
of the state-court lawsuit (which, to be clear, it did not), Great American’s claim would still be timely. Great American
received notice of the state-court lawsuit on August 5, 2013. (Doc. # 10-1 at 2). Its complaint for declaratory relief
was filed on July 1, 2019—less than six years later. (Doc. # 1).
6
 As discussed below in more detail, the underlying state-court action is currently on appeal in the Alabama Supreme
Court. Bravo appealed the jury verdict. The Alabama Supreme Court has yet to rule on any aspect of the case;
therefore, Bravo may not be said to be found “liable” until the Supreme Court rules on the case. If that is the case,
then it does not change the analysis; it only reiterates that the statute of limitations has not run.

                                                                6
         Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 7 of 12



under a policy, especially concerning coverage.”). “Neither party to an insurance contract should

be compelled to wait until the events giving rise to liability have occurred before having a

determination of the rights and obligations under the policy.” Id. (quoting Federated Guar. Life

Ins. Co. v. Bragg, 393 So. 2d 1386, 1388-89 (Ala. 1981)). The court analyzes the questions of

Great American’s duty to defend and indemnify separately below.

              i.   Duty to Defend

       Because Great American has been providing Bravo a defense, its request for a declaration

that it owed no duty to further defend is clearly ripe. But the duty to defend an insured is a broader

one than the duty to indemnify. Universal Underwriters Ins. Co. v. Stokes Chevrolet, Inc., 605

(11th Cir. 1993) (“[B]ecause the decision on whether to provide a defense must be made at a

preliminary stage in the proceedings, Alabama holds that an insurer’s duty to defend may be

broader than its duty to indemnify.”).

       Here, Great American contends that it defended Bravo in the underlying state-court lawsuit

up until the time “additional facts were obtained . . . that established no coverage existed under the

Policy for the [u]nderlying [l]awsuit.” (Doc. # 1 at 9, ¶ 19). Therefore, Great American urges that

it has no duty to defend Bravo because the conduct complained of is not covered by the policy.

       “[W]hether an insurer has a duty to defend a suit against its insured is generally considered

a controversy ripe for declaratory relief, even when the issue of the insurer’s actual liability in the

underlying suit may not be considered until after a resolution of that suit.” St. Paul Fire & Marine

Ins. Co. v. Town of Gurley, Ala., 2012 WL 3637690, at *4 (N.D. Ala. Aug. 22, 2012) (quoting 16

LEE R. RUSS & THOMAS F. SEGALLA, COUCH ON INSURANCE 3d § 227:29 (1997)). The issue of

whether Great American has a duty to defend is ripe for this court’s review because Great

American undertook defense of Bravo in the underlying state action, and that action is still



                                                      7
             Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 8 of 12



pending.7 “Courts have recognized a controversy exists regarding the duty to defend when the

insured seeks a defense from an insurance company, but the insurance company denies that it is

obligated.” Atlantic Cas. Ins. Co. v. GMC Concrete Co., Inc., 2007 WL 4335499, at *5 (S.D. Ala.

Dec. 7, 2007). This is this case here. Bravo seeks a continuing defense; Great American asserts it

is not required to provide any further defense. The issue of whether Great American has a duty to

defend is ripe.

                  ii.   Duty to Indemnify

           The pleadings in this case plainly raise an issue as to whether, at present, Great American

owes Bravo a duty to defend. The same cannot be said (at least at this time) about the duty to

indemnify. “[A] justiciable controversy is one that is ‘definite and concrete, touching the legal

relations of the parties in adverse legal interest, and it must be a real and substantial controversy

admitting of specific relief through a [judgment].’” Privilege Underwriters, 226 So. 3d at 657

(quoting MacKenzie v. First Ala. Bank, 598 So.2d 1367, 1370 (Ala. 1992)). Alabama law

recognizes that “an insurer’s duty to indemnify is not ripe for adjudication unless and until the

insured or putative insured has been held liable in the underlying action.” Accident Ins. Co. v. Greg

Kennedy Builder, Inc., 159 F. Supp. 3d 1285, 1288 (S.D. Ala. 2016); see Mid-Continent Cas. Co.

v. Delacruz Drywall Plastering & Stucco, Inc., 776 F. App’x 768, 770 (11th Cir. 2019) (“[An]

insurer’s duty to indemnify [the insured] is not ripe for adjudication until the underlying lawsuit is

resolved.”).

           The judgment in the underlying state court action is not final. On August 22, 2019, Bravo

appealed the jury verdict and the denial of all post-trial motions to the Alabama Supreme Court.

Cahaba Valley Health Services v. Jackson Business, Inc., Bravo Food Service LLC, CV-2013-



7
    The state-court case is currently on appeal in the Alabama Supreme Court.

                                                               8
          Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 9 of 12



900049.00 (Bibb Cty. Circuit Court Aug. 22, 2019). Because that appeal is still pending before the

Alabama Supreme Court, “[a]ny discussion of the duty to indemnify would be premature . . . given

the lack of any final adjudication of the [u]nderlying [a]ction.” Essex Ins. Co. v. Foley, 2011 WL

1706214, at *3 (S.D. Ala. May 5, 2011).

        Given that the issue of whether Great American owes a duty to indemnify is not yet ripe

for adjudication, but the question of whether it owes is a duty to defend is, the court adopts the

following approach taken by the court in Employers Mutual Casualty Co. v. Evans, 76 F. Supp. 2d

1257 (N.D. Ala. 1999).

        [I]t should retain jurisdiction to hear both the duty to defend and the indemnification
        issues. The duty to defend is more extensive than the duty to indemnify. If the court
        determines that there is a duty to defend, it may well be appropriate not to then
        reach the further issue of duty to indemnify. However, a determination that there is
        no duty to defend may well determine the duty to indemnify issue. Both discretion
        and common sense mandate that the court retain jurisdiction at least until the duty
        to defend issue is determined . . . .

Id. at 1262. The duty to indemnify issue will remain part of the case, but it will not be considered

until the earlier of “(a) final disposition of the [underlying state-court] [a]ction; or (b) a ruling on

the duty to defend, at which time the [c]ourt will entertain any motion that the parties may wish to

file concerning the duty to indemnify claims.” See Atlantic Cas. Ins. Co., 2007 WL 4335499, at

*6. Thus, Great American’s request for declaratory relief on whether it has a duty to indemnify

will be stayed.

        C. Abstention is Not Proper Here

        Cahaba also argues the court should refrain from hearing this case while the “parallel” Bibb

County state court action is pending. The court disagrees. Abstention is not warranted because the

Bibb County case is not a “parallel” action.8 Rather, it is the underlying action.


8
 As our Circuit Court has explained, “when [separate] federal and state proceedings involve substantially the same
parties and substantially the same issues” they are parallel. Ambrosia Coal and Const. Co. v. Pages Morales, 368 F.3d

                                                              9
         Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 10 of 12



         “[T]he Declaratory Judgment Act is properly ‘understood to confer on federal courts

unique and substantial discretion in deciding whether to declare the rights of litigants.’” Lexington

Ins. Co. v. Rolison, 434 F. Supp. 2d 1228, 1233 (S.D. Ala. 2006) (quoting Wilton v. Seven Falls

Co., 515 U.S. 277, 286 (1995)). “[C]ourts in this Circuit have long recognized that they have

discretion to ‘decline to entertain a declaratory judgment action on the merits when a pending

proceeding in another court will fully resolve the controversy between the parties[,]’” i.e., where

a parallel state court action exists. State Farm Fire and Cas. Co. v. Knight, 2010 WL 551262, *2

(S.D. Ala. 2010) (citation omitted); Penn. Nat. Mut. Cas. Ins., Co. v. King, 2012 WL 280656 (S.D.

Ala. 2012). The Eleventh Circuit has observed that the Act “only gives the federal courts

competence to make a declaration of rights; it does not impose a duty to do so.” Ameritas Variable

Life Ins. Co. v. Roach, 411 F.3d 1328, 1330 (11th Cir. 2005). “‘The desire of insurance companies

. . . to receive declarations in federal court on matters of purely state law has no special call on the

federal forum.’” Lexington Ins. Co., 434 F.Supp.2d at 1233 (quoting State Auto Ins. Companies v.

Summy, 234 F.3d 131, 136 (3rd Cir.2000)). This court has discretion to “decline to entertain a

declaratory judgment action on the merits when a pending proceeding in another court will fully

resolve the controversy between the parties.” Ven-Fuel, Inc. v. Dep’t of the Treasury, 673 F.2d

1194, 1195 (11th Cir. 1982). The Eleventh Circuit has emphasized that considerations of

federalism, comity, and efficiency require district courts to balance federal and state interests in

determining how (and whether) to exercise their discretion to hear a declaratory judgment action

in the face of a parallel state action. Ameritas Variable Life Ins. Co., 411 F.3d at 1330-31.

         The underlying state-court action is not “parallel” to the current proceedings. That action



1320, 1330 (11th Cir. 2004) (addressing the Colorado River abstention analysis); see Scottsdale Ins. Co. v. Detco
Indus., Inc., 426 F.3d 994, 997 (8th Cir. 2005) (“For purposes of Wilton abstention analysis, ‘[s]uits are parallel if
substantially the same parties litigate substantially the same issues in different forums.’”).


                                                              10
        Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 11 of 12



involved claims of negligence, nuisance, trespass, and wantonness. (Doc. # 1 at 8-9, ¶ 16). The

current litigation involves solely a claim for declaratory relief and whether Bravo had insurance

coverage for the claims in that case. (Doc. # 1). Moreover, Great American was not a party to the

state-court action.

       When a declaratory judgment action is brought by an insurer against an insured,
       there are no parallel proceedings if (1) the insurer was not a party to the suit pending
       in state court; and (2) the state court actions involved issues regarding the insured’s
       liability, whereas the federal suit involved matters of insurance coverage.

Emp.’s Mut. Cas. Co. v. Kenny Hayes Custom Homes, LLC., 101 F. Supp. 3d 1186, 1189 (S.D.

Ala. 2015) (internal quotation marks omitted). Because the state court action involves issues

regarding Bravo’s liability, and Great American’s declaratory judgment action concerns only

Bravo’s insurance coverage, the state court action cannot be considered “parallel.” Knight, 2010

WL 551262, at *5 n.10 (noting that most of the Wilton/Brillhart abstention factors “only favor

abstention when both the state and federal courts are asked to decide the same legal or factual

issues”) (citation omitted). For these reasons, abstention is not appropriate.

       D. Conclusion

       For all of the reasons discussed above, Cahaba’s Motion to Dismiss is due to be denied.

Plaintiff’s complaint is not barred by a statute of limitations, and there is no “parallel” state court

proceeding warranting abstention. The duty to defend claim appears ripe for adjudication. And,

while the same cannot be said as to the duty to indemnify claim, that claim will remain part of the

case, but be stayed. An Order consistent with this Memorandum Opinion will be entered.

       DONE and ORDERED this November 21, 2019.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE

                                                      11
Case 7:19-cv-01026-RDP Document 23 Filed 11/21/19 Page 12 of 12




                                 12
